         CASE 0:20-cr-00181-PJS-BRT Doc. 53 Filed 10/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                            Case No. 20-CR-181 (3) (PJS/BRT)


United States of America,

                       Plaintiff,
v.                                             DEFENDANT WILLIAMS
                                               SUMMARY OF CONFERENCE
Bryce Michael Williams,                        BETWEEN COUNSEL

                       Defendant.



       Undersigned counsel for Defendant Williams conferenced by email with Assistant

U.S. Attorneys representing the government on September 21, 2020 and October 5, 2020

pursuant to Local Rule 12.1(b). Defense counsel identified the following motions he

intended to file:

                     Motion to Dismiss the Indictment

                     Motion to Sever Defendant

                     Motion to Suppress Search and Seizure Evidence

                     Motion to Suppress Statement (with corresponding Memorandum)

                     Motion for Disclosure of Brady and Giglio Materials

                     Motion for Disclosure of Rule 16(a)(1)(G) Materials

                     Motion for Disclosure of Rule 404(b) Evidence

                     Motion for Discovery and Inspection

                     Motion to Disclose Informants
         CASE 0:20-cr-00181-PJS-BRT Doc. 53 Filed 10/05/20 Page 2 of 2




                Motion to Retain Rough Notes



                                    Respectfully submitted,

Dated:   October 5, 2020            /s/ Ian S. Birrell

                                    Andrew S. Birrell (Attorney No. 133760)
                                    Ian S. Birrell (Attorney No. 0396379)
                                    Birrell Law Firm PLLC
                                    333 South 7th Street, Suite 2350
                                    Minneapolis, MN 55402
                                    Phone: (612) 238-1939
                                    andy@birrell.law | ian@birrell.law
                                    Attorneys for Defendant




                                       2
